SWAN, Circuit Judge
(dissenting).
I disagree with the majority opinion only in its holding that condemnation by appropriation pursuant to the state statutes is not permissible under § 21 of the Federal Power Act and the license issued by the Commission. In my opinion the judgment should be affirmed. The reasons which have led me to this conclusion have not been persuasive to my brothers, and I refrain from stating them here in order to avoid delaying the decision of the court.
On Petition by Appellant for .Rehearing; and Motion by Appellees for Clarification or Modification of the Stay Provisions of this court’s Judgment of July 24, 1958.